PER CURIAM.
We affirm appellant, Linda Wright’s, sentences imposed upon her as a habitual felony offender and a prison releasee reof-fender. The trial court, however, orally sentenced appellant on Count I, robbery with a weapon, to life in prison as a habitual felony offender with a mandatory minimum of thirty years as a prison releasee reoffender. The written sentence imposed upon appellant was the reverse, thirty years as a habitual felony offender and life as a prison releasee reoffender which is not authorized1 and does not comport with the oral sentence imposed. As the oral sentence controls, we remand for the correction of the written sentence on Count I to comport with the oral sentence imposed by the trial court. See, e.g., Trapp v. State, 760 So.2d 924, 926 n. 1 (Fla.2000).
AFFIRMED BUT REMANDED FOR CORRECTION OF WRITTEN SENTENCE.
STONE, KLEIN and HAZOURI, JJ., concur.

. See § 775.082(8)(c), Fla. Stat. (1997).